Citation Nr: 1142928	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to July 1968, and from July 1979 to January 1994.  The Veteran is in receipt of a number of decorations, including the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has since been transferred to the VA RO in Montgomery, Alabama.

In June 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in January 2011, when the Board remanded the Veteran's claim for an additional VA examination, specifically to obtain an etiological opinion regarding the Veteran's left elbow condition.  The Veteran received a VA examination with an etiological opinion in April 2011.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In its January 2011 remand, the Board noted that in June 2010, the Veteran submitted evidence in support of his "appeals" with regard to service connection for left shoulder and left knee disorders.  Further, the Board stated that a claim to reopen a claim for service connection for a left knee disorder was denied in a July 2007 rating decision, and a claim for service connection for a left shoulder disorder was denied in an April 2009 rating decision.  The Board found that no timely appeal was of record with respect to these decisions.  The Board determined, however, that the Veteran's June 2010 submission should be construed as a claim to reopen those claims for service connection, and the Board referred those claims to the agency of original jurisdiction (AOJ) for appropriate action.  Upon review of the Veteran's claims file, the Board notes that no development of this claim has occurred since the time of its January 2011 remand, and it hereby again refers those claims to the AOJ for appropriate action.

  
FINDING OF FACT

The competent evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed left elbow disorder and his military service.


CONCLUSION OF LAW

A left elbow disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated December 2005 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim in October 2005, prior to the 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the December 2005 VCAA letter.  Instead, in March 2006, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the March 2006 Dingess notice, the Veteran has been provided with several readjudications of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and private medical treatment records have been obtained, to the extent available.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  

The Veteran has also been provided with two VA examinations, the first in February 2006 and a second in April 2011.  A January 2011 Board remand found the February 2006 VA examination to be insufficient because the examiner did not provide an opinion whether the Veteran's left elbow disorder was etiologically related to service.  The April 2011 examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the April 2011 examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

In June 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection 

The Veteran contends that he has a left elbow disorder that is related to his military service.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Regarding the first Hickson element, medical evidence of a current disability, the Veteran's April 2011 VA examination report indicates that the Veteran has chronic left lateral epicondylitis, status post remote ulnar nerve transposition surgery.  The record, therefore, contains medical evidence of a current disability, and the first Hickson element is satisfied.

With respect to the second Hickson element, in-service disease or injury, in April 1991 the Veteran was treated for bilateral elbow pain, greater in the right elbow than the left elbow.  The Veteran was diagnosed with tendonitis and treated with a nonsteroidal anti-inflammatory drug.  The second Hickson element, in-service disease or injury, is therefore satisfied. 

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The record contains one medical nexus opinion of record in the April 2011 report of the VA examiner.  After a physical examination of the Veteran and a review of the Veteran's claims file, the examiner stated that the Veteran's left elbow disorder was less likely as not caused by or a result of a disease, event, or injury during his military service, to include his in-service diagnosis of tendonitis.  The examiner reasoned that the Veteran's claims file contained no evidence of ongoing treatment for left elbow tardy ulnar neuropathy or tendonitis during military service.  The examiner further noted that a number of years elapsed before the Veteran was diagnosed with the neuropathy in 2005.  

In addition to the results of the April 2011 examination, the Board has reviewed the Veteran's other medical treatment records for any suggestion that a nexus exists between the Veteran's current left elbow disorder and his military service, and it has found no such connection.  The Veteran has been afforded ample opportunity to furnish medical and other nexus evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a veteran's responsibility to support a claim for VA benefits).  The probative medical evidence of record, therefore, is against a finding of a nexus between the Veteran's active duty military service and his left elbow disorder.

To the extent that the Veteran himself believes that he has a left elbow disorder that is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board is competent to report that he sustained an injury to his left elbow in service.  

The Veteran is not competent, however, to determine that his in-service left elbow injury resulted in chronic residuals to which a current disability may be attributed.  That is, the Veteran is not competent to report that his current left elbow disorder is etiologically related to his in-service injury.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that a left elbow disability has existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  On the contrary, the objective evidence of record is against a finding of continuity of symptomatology since service.  The Veteran first complained of left elbow pain to a medical care provider in January 2005.  The Veteran confirmed at his June 2010 hearing before the undersigned that he first sought treatment in 2005 but "just put up with it" until that time, when he began losing grip in his left hand.  The Veteran further indicated that at the time of a VA physical received in 1995, his left elbow condition "wasn't giving [him] that much of a problem."  The Board notes the multi-year gap between discharge from active duty service in 1994 and the Veteran's initial reported symptoms related to his left elbow in 2005.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving claim).  All of these factors weigh against a finding of continuity of symptomatology since service.

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's left elbow disorder and his active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a left elbow disorder is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


